It appears from further consideration of the transcript that this appeal was entered December 6, 1941, from a final decree dated June 2, 1941. The appeal must be dismissed and the decree appealed from affirmed on authority of the following cases: Scott v. Wellacott, 149 Fla. 537, 6 So. 2d 622; DeBowes *Page 362 
v. DeBowes, 149 Fla. 545, 7 So. 2d 4; City of Miami Beach v. G. A. P. Co., 149 Fla. 557, 7 So. 2d 9; Chewning v. Pollak,149 Fla. 545, 7 So. 2d 4; Harkins v. Atlantic National Bank of Jacksonville, 149 Fla. 229, 7 So. 2d 3; Beaty, et al., v. Inlet Beach, 149 Fla. 541, 7 So. 2d 1.
BROWN, C. J., CHAPMAN and THOMAS, JJ., concur.